— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered January 19, 1984, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The defendant was not deprived of his right to confront the witnesses against him when the trial court refused to allow him to question the undercover officer regarding collateral matters upon which she had already been cross-examined, after the court determined that his questions were purely speculative and based upon groundless accusations (see, People v Batista, 115 Misc 2d 1048). Nor did the court err in refusing to allow defense counsel to see a laboratory report bearing the name of the undercover officer, after the court read the contents of that report to him and determined that the information contained therein was not relevant to the instant case.
The defendant’s remaining contentions have not been preserved for this court’s review, and we decline to reach them in the interest of justice. Mangano, J. P., Gibbons, Thompson and Bracken, JJ., concur.